                                                                     FILED
                                                                 IN CLERK'S OFFICE
From: Nina Fischman,                                         U.S. district court e.d.ny.
W ^
Woodmere, MV 11598
          NY                                                * JUL 27 2821            ★
To:    Hon. Gary R. Brown.                                   LONG ISLAND OFFICE
       United States District Judge
       Eastern District of New York
       100 Federal Plaza
       Central Islip, New York 11722-9014

       Re: Nina Fischman v. Hon. Jerome C Murphy,
       CV-21-3111

Date: July 26, 2021

Your Honor;

I am the Plaintiff in this action.

On June 21, 2021, 1 asked the Court for more time to properly answer the order to show
cause.(ECF 15). On July 26, 2021, the attorney general replied and does not object to
the request for more time to respond.

Instead, the attorney general raises new issues calling for a response. Under FRCP
25(d)the claim is not abated by Judge Murphy's resignation and continues in official
capacity to his successor.
Further, the discussion of prospective declaratory relief in MacPherson v. Town of
Southampton. 664 F. Supp. 2d 203, 211 (E.D.N.Y. 2009)it relevant; although that case
ultimately rested on the "Younger Abstention", which is inapplicable to this case. The
Younger Abstention applies when all the following elements are met,(1)there is an
ongoing state proceeding;(2)an important state interest is involved; and (3)the plaintiff
has an adequate opportunity for judicial review of his constitutional claims during or
after the proceeding. The complaint alleges that there is no ongoing state proceeding
against plaintiff in which an order or judgment has been entered to justify freezing
plaintiffs bank accounts. As such plaintiff does not have meaningful judicial review in
the State court. It is on this premise that plaintiff seeks prospective declaratory relief,
that the continuation of taking plaintiffs personal property (plaintiffs bank account)
without a legitimate order or judgment constitute a deprivation of plaintiffs due process.
In order to properly address the factual background relevant to the order to show cause,
including addressing FRCP 25(d)and the Younger Abstention, more time is necessary.
As such September 13, 2021, will be sufficient time to also respond to the accumulative
pleadings of the other defendants.

Very truly yours,
Nina Fischman
